                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                          Plaintiff,

v.                                                                    Case No. 19-10057-JWB

JOSE MARTINEZ,

                          Defendant.


                                    MEMORANDUM AND ORDER

        This matter is before the court on Defendant’s amended motion to dismiss the indictment.

(Doc. 15.)1 The government has filed its response. (Doc. 13.) For the reasons stated herein,

Defendant’s amended motion to dismiss (Doc. 15) is DENIED.

        I. Background

        Defendant is charged with one count of being unlawfully found in the United States in

violation of 8 U.S.C. § 1326(a) and (b)(2). (Doc. 9.) The indictment alleges that Defendant is a

citizen of Mexico, that he was previously removed or deported, and that he was found on February

26, 2019, in the District of Kansas, having voluntarily re-entered without obtaining consent to

reapply for admission to the United States. (Id.)

        Defendant’s motion argues that “no predicate removal order that comports with due

process exists” and therefore the government “is incapable of proving its case as a matter of




1
 Defendant had originally filed a motion to dismiss on April 25, 2019. (Doc. 12.) Defendant then notified the court
by e-mail that Defendant would file an amended motion to dismiss in order to withdraw an argument regarding the
Appointments Clause. Defendant has now filed an amended motion to dismiss with that argument excised from the
motion. Therefore, the government does not need to file an amended response and the court may proceed on ruling
on the motion.
law….” (Doc. 13 at 19.) The motion alleges that on December 26, 2007, Defendant was in prison

at FCI-Fort Dix, New Jersey, when he was personally served with a notice to appear (“NTA”).

(Id. at 2.) The NTA alleged that Defendant was subject to removal because he was in the United

States in violation of section 212(a)(6)(A)(i) of the Immigration and Nationality Act (“INA”)2 and

section 212(a)(2)(A)(i)(II) of the INA for being convicted of a crime under the Controlled

Substances Act. The NTA directed Defendant to appear before an immigration judge at a location

in Newark, New Jersey, “on a date to be set” and at “a time to be set” to show cause why he should

not be removed from the United States. (Doc. 15-1 at 1.) The form contained a notice of rights,

including an explanation of the right to be represented by an attorney and a statement that the

hearing would not be set earlier than ten days from the date of the notice to allow Defendant

sufficient time to secure counsel. (Id. at 4.) Defendant did not execute a portion of the form that

permitted a waiver of the ten-day period. A certificate of service by the ICE agent indicates

Defendant was personally served with the NTA on December 26, 2007, and was given a list of

attorneys providing free legal services. (Id.)

         A hearing was held on January 9, 2008. At the conclusion of the hearing, Defendant was

ordered to be removed from the United States and returned to Mexico. Defendant waived his right

to appeal. (Doc. 13, Exh. 1.)

         Defendant argues the NTA was defective for failing to specify a date and time for the

hearing, as explained in Pereira v. United States, 138 S. Ct. 2105 (2018). Because Pereira holds

that a document lacking such information does not constitute a “notice to appear” within the

meaning of 8 U.S.C. § 1229(a), Defendant argues the immigration court lacked subject matter

jurisdiction to order his removal. This is so because the regulations provide that “[j]urisdiction


2
  “An alien present in the United States without being admitted or paroled, or who arrives in the United States at any
time or place other than as designated by the Attorney General, is inadmissible.” 8 U.S.C. § 1182(a)(6)(A)(i).

                                                          2
vests, and proceedings before an Immigration Judge commence, when a charging document is

filed with the Immigration Court by the Service,” and Defendant argues that an NTA under

§ 1229(a) constitutes the charging document for these purposes. (Doc. 15 at 6) (citing 8 C.F.R.

§ 1003.14(a)). Absent an NTA satisfying § 1229(a), he contends, his removal proceedings were

void and in violation of due process. (Doc. 15 at 11-12.) Defendant contends the indictment must

be dismissed as a result.

       Defendant acknowledges there is conflicting case law on this issue after Pereira, and that

two circuit courts have taken a position inconsistent with his argument. (Id. at 12-13.) But he

points out the Tenth Circuit has not ruled on the issue, and he maintains that cases such as United

States v. Virgen-Ponce, 320 F. Supp. 3d 1164 (E.D. Wa. 2018), which dismissed a § 1326

indictment based upon Pereira, are more persuasive.

       II. Discussion

       Neither party has requested an evidentiary hearing or challenged the facts alleged in the

briefs. The court accordingly accepts as uncontested the non-conclusory facts set forth in the briefs

and those shown in the documents attached to the briefs. Defendant’s argument essentially asserts

that the immigration court lacked jurisdiction when entering the deportation order due to the

defective NTA, the order is therefore void, and, as a result, this matter must be dismissed as the

government cannot establish Defendant’s guilt beyond a reasonable doubt.

       The undersigned has ruled previously that the immigration court is not deprived of subject

matter jurisdiction due to the service of an NTA that failed to meet the standards of Pereira. See

United States v. Larios-Ajualat, No. 18-10076-JWB, 2018 WL 5013522 (D. Kan. Oct. 15, 2018),

United States v. Lira-Ramirez, No. 18-10102-JWB, 2018 WL 5013523 (D. Kan. Oct. 15, 2018).

Other judges in this district have reached a similar conclusion. See e.g., United States v.



                                                 3
Hernandez-Mendez, No. 18-20055-01-DDC, 2019 WL 2120882 (D. Kan. May 15, 2019); United

States v. Garcia-Valadez, No. 18-10144-EFM, 2019 WL 1058200 (D. Kan. Mar. 6, 2019); United

States v. Chavez, No. 17-40106-HLT, 2018 WL 6079513 (D. Kan. Nov. 21, 2018).

        As Defendant concedes, at least two circuit courts have found the immigration court has

jurisdiction to order removal notwithstanding the use of an NTA that failed to specify the time and

date of the hearing. Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019); Hernandez-Perez v.

Whitaker, 911 F.3d 305 (6th Cir. 2018). Cf. United States v. Contreras-Cabrera, ___F. App’x

___, 2019 WL 1422627 (10th Cir. Mar. 29, 2019) (concluding immigration court had jurisdiction

but noting removal was conducted under a 1992 statute that did not require an NTA to contain the

time and date of the hearing).

        The courts in this district have applied Pereira narrowly and denied motions to dismiss

based on the arguments raised by Defendant. See Hernandez-Mendez, 2019 WL 2120882, at *3

(citing cases). The Tenth Circuit has yet to rule on this issue. After examining the relevant case

law,3 the court finds the immigration court did not lack subject matter jurisdiction despite the

NTA’s failure to specify the time and date of the removal hearing. Moreover, the court finds the

prerequisites for collateral review under 8 U.S.C. § 1326(d) have not been established or excused

here. Without fully restating its prior legal analysis, the court incorporates by reference its

discussion of these issues in United States v. Serrano-Ramirez, No. 19-10024-JWB, 2019 WL

2070309 (May 9, 2019) and Larios-Ajualat, 2018 WL 5013522.

        This case has somewhat different facts than the other cases decided by the undersigned.

The difference in this matter is that the record does not show that Defendant received a notice of

hearing with a specific time and date after receiving the NTA. This fact, however, does not affect


3
 A survey of the case law on this issue was set forth by Judge Hanen in United States v. Porras-Avila, No. 19-cr-010,
2019 WL 1641191 (S.D. Tex. Apr. 16, 2019).

                                                         4
this court’s analysis that subject matter jurisdiction is conferred under 8 U.S.C. § 1229a and is not

affected by filing of an NTA. See Garcia-Valadez, 2019 WL 1058200, *7-8; Hernandez-Mendez,

2019 WL 2120882, at *3.

       In summary, the court finds the subject matter jurisdiction of the immigration courts was

conferred by Congress in 8 U.S.C. § 1229a and is not affected by filing of an NTA; that 8 C.F.R.

§ 1003.14 refers to acquisition of personal jurisdiction over a person for purposes of ordering his

removal; that the regulations do not require an NTA to include the date and time of the removal

hearing to constitute a “charging document” that vests the immigration court with jurisdiction (see

8 C.F.R. § 1003.15); and that notwithstanding the defective nature of this NTA under Pereira,

Defendant must still meet the requirements for collateral review in § 1326(d) by showing

exhaustion of administrative remedies, that he was deprived of an opportunity for judicial review,

and that the removal proceeding was fundamentally unfair.

       Defendant does not argue the prerequisites for collateral review under § 1326(d) are

satisfied. He does not claim to have exhausted administrative remedies or to have been deprived

of the opportunity for judicial review. The record of the removal proceeding indicates Defendant

waived an appeal of his removal order, and Defendant does not argue the waiver was unknowingly

made. Rather, Defendant argues he was “excused from the administrative and judicial review

requirements because the removal order never had legal force to begin with.” (Doc. 15 at 18.) For

the reasons indicated above, the court concludes the immigration court had subject matter

jurisdiction to order Defendant’s removal.       But even if the court were to find otherwise,

Defendant’s argument fails because Congress has limited the ability of a person charged under

§ 1326 to collaterally attack a deportation order. Defendant’s failure to satisfy those prerequisites

bars his collateral challenge. See United States v. Almanza-Vigil, 912 F.3d 1310, 1316 (10th Cir.



                                                 5
2019) (Congress codified the Fifth Amendment right to due process in § 1326(d); a non-citizen

seeking to collaterally attack a previous removal order must meet the three conditions in that

provision). Nothing in § 1326(d) excuses or exempts a failure to exhaust remedies or to seek

judicial review where the claimed error was jurisdictional in nature. 8 U.S.C. § 1326(d) (“an alien

may not challenge the validity of the deportation order … unless” the alien meets three conditions)

(emphasis added); United States v. Olguin-Ibarra, No. 18-191, 2019 WL 1029960, *5 (W.D. Tex.

Jan. 7, 2019) (“there is no indication that Congress or the Mendoza-Lopez Court intended to treat

jurisdictional defects any different than any other type of invalid or unlawful removal order.”);

United States v. Gonzalez-Ferretiz, No. 3:18-CR-117, 2019 WL 943388, at *4 (E.D. Va. Feb. 26,

2019) (“Allowing collateral challenges in Section 1326 prosecutions outside of Section 1326(d)

flies in the face of the clear statutory text and Congress’ intent.”)

       III. Conclusion

       IT IS THEREFORE ORDERED this 28th day of May, 2019, that Defendant’s amended

motion to dismiss the indictment (Doc. 15) is DENIED. Defendant’s initial motion to dismiss

(Doc. 12) is DENIED AS MOOT.

                                                       _____s/ John W. Broomes __________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE




                                                   6
